Exhibit 21 ENCORIUM GROUP, INC Subsidiaries as of August 1, 2010 Encorium Oy Encorium Sweden AB Encorium Denmark ApS Encorium Estonia OU Encorium Germany AG Encorium Romania SRL Encorium Poland Sp.z.o.o. UAB Encorium Lithuania Encorium Group Ltd. UK Progenitor Holding AG Progenitor Clinical Research Pvt Ltd. (India) Progenitor International Research Corp (USA) Progenitor International Research SA (Argentina) Progenitor International Research SA (Panaman) Progenitor International Research GmbH (Switzerland) Progenitor International Research,, S.A. (Chile)Progenitor International Research SA (Mexico)
